ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:
                                                        Chapter 11
Robert Francis Xavier Sillerman
aka Robert F.X. Sillerman,
aka Robert F. Sillerman,                                Case No. 17-13633 (MKV)
aka Robert X. Sillerman,

                               Debtor.


                 ROSEN & ASSOCIATES, P.C.’S FIRST SUPPLEMENTAL
                    STATEMENT PURSUANT TO RULE 2016(b) OF
                 THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

               Rosen & Associates, P.C. (“Rosen”), as and for its first supplemental statement,

pursuant to Rule 2016(b) of the Federal Rules of Bankruptcy Procedure, respectfully represents:

                 1.     On October 16, 2019 Rosen received a payment of $50,000 from

The Laura Sillerman Revocable Trust (the “Trust”).
                 2.     The Trust made such payment on behalf the above-captioned debtor, for

services to be rendered and expenses to be incurred on his behalf as a debtor out of possession.

Dated: New York, New York
       October 22, 2019

                                                            ROSEN & ASSOCIATES, P.C.

                                                            By: /s/ Sanford P. Rosen
                                                                    Sanford P. Rosen

                                                            747 Third Avenue
                                                            New York, NY 10017-2803
                                                            (212) 223-1100
